Citation Nr: 0105189	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of 
injuries to the left wrist, left elbow and left shoulder.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ring finger.


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs 


INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1977. This matter comes on appeal from an April 1999 
decision by the Los Angeles VA Regional Office.


FINDINGS OF FACT

1.  The veteran and her representative have been notified of 
the evidence necessary to substantiate her pending claim, the 
veteran has been assisted in obtaining all records identified 
as relevant to the pending claim, and the veteran has been 
provided a VA examination addressing the disabilities on 
appeal.

2.  No current left wrist, left elbow, or left shoulder 
disorder is competently shown to be attributable to an 
inservice injury or otherwise to service.

3.  No residual of an inservice fracture of the left ring 
finger is currently demonstrated.


CONCLUSIONS OF LAW

1.  Residuals of injuries to the left wrist, left elbow and 
left shoulder were not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  An initial compensable evaluation for residuals of a 
fracture of the left ring finger is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5155-5227 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and her 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statements of the 
case, provided to both the veteran and her representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and her 
representative of the evidence necessary to substantiate her 
claim; specifically, the need for competent clinical evidence 
relating current left wrist, left elbow, or left shoulder 
disability to an incident, injury, or disease of active 
service.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to her pending claim have 
been collected for review and a VA orthopedic examination was 
provided.  No further assistance is necessary to comply with 
the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.


Service Connection 

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(service connection means facts showing "a particular injury 
or disease resulting in disability [that] was incurred 
coincident with service.").

Here, the veteran claims that she sustained left wrist, left 
elbow, and left shoulder injuries in March 1976 during 
service when she was struck by the door of a horse trailer. 
Service medical records reveal that the veteran did sustain a 
fracture of the distal portion of the proximal phalanx of the 
left 4th digit in the reported incident, but make no mention 
of any additional injuries. The report of the veteran's 
examination for service separation contains no references to 
complaints or findings concerning left wrist, left elbow, and 
left shoulder injuries or residuals of such injuries. Post-
service private medical records dated in June 1998 disclose 
complaints of left wrist pain, attributed to tendinitis, 
following an injury the preceding month. VA examination in 
April 2000 demonstrated no clinical or X-ray evidence of left 
wrist pathology. With respect to the claimed left elbow and 
left shoulder conditions, no competent medical evidence of 
such conditions has been submitted, and no left elbow or left 
shoulder pathology was evident on the April 2000 VA 
examination. Based on the above evidence, the Board finds 
that the veteran does not have residuals of claimed inservice 
left wrist, left elbow, and left shoulder injuries, and that 
therefore service connection for such conditions is not 
warranted. The evidence is not so evenly balanced that there 
is doubt as to any material issue. 38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303.


Compensable Initial Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased. Flexion elicits such 
manifestations. The joints involved should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

Ankylosis of the ring finger is rated as noncompensable. 
38 C.F.R. § 4.71a, Code 5227. Unfavorable ankylosis of the 
ring finger is rated as amputation under Code 5155. 
Amputation of the ring finger, without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto, 
warrants a 10 percent evaluation. Code 5155.

As mentioned above, the veteran sustained a fracture of the 
distal portion of the proximal phalanx of the left 4th digit 
in service in March 1976. In a rating decision in April 1999, 
service connection for residuals of this injury was granted 
and a noncompensable evaluation assigned effective December 
11, 1998. 

At the time of the April 2000 VA examination, the veteran, 
who is right-handed, said that her left hand was weaker than 
the right. She added that she had difficulty picking up a pen 
and similar activities with her left hand. Objectively, grip 
strength was normal, and the veteran was able to make a tight 
fist with both hands. No neurologic abnormalities were 
evident. X-rays of the left hand were normal. The diagnosis 
was status post fracture, left ring finger, asymptomatic. No 
competent medical evidence showing greater severity of the 
left ring finger fracture residuals has been submitted. 
Accordingly, as no discernable functional impairment, much 
less ankylosis, due to the inservice fracture is shown by the 
record, a compensable initial evaluation is not in order. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 
5155-5227. The Board considered assigning a compensable 
rating for functional impairment due to pain, but concludes 
that it is not warranted given that there is no evidence of 
loss of range of motion, deficits in motor strength, atrophy, 
or any indication that the veteran's left ring finger 
disability results in functional impairment. DeLuca.


ORDER

Service connection for residuals of injuries to the left 
wrist, left elbow and left shoulder is denied.

An initial compensable evaluation for residuals of a fracture 
of the left ring finger is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

